Citation Nr: 1038301	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for bilateral otitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to 
September 2004 in the Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran subsequently relocated and 
jurisdiction of his claim was transferred to the RO in Hartford, 
Connecticut. That office forwarded his appeal to the Board.  

In January 2007, the Veteran and his spouse testified at a 
hearing before a Decision Review Officer (RO hearing).  The 
transcript of that hearing is present in the claims folder.  In 
July 2009, the Veteran also presented testimony at a hearing 
before one of the undersigned Veterans Law Judges at the RO 
(Travel Board hearing).   Unfortunately, an October 2009 letter 
informed the Veteran that the Board was not able to produce a 
written transcript of the July 2009 hearing.  In response, the 
Veteran elected to request a second Travel Board hearing.  See 38 
C.F.R. § 20.717 (2009).  Thus, in April 2010, the Veteran again 
presented testimony at a Travel Board hearing at the RO before 
another undersigned Veterans Law Judge.  

As such, this appeal concerns an issue on which there have been 
two hearings from two different Veterans Law Judges.  Since the 
law requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that appeal, 
this matter will be decided by a three member panel of Veterans 
Law Judges, which will include the two Veterans Law Judges that 
presided over the Veteran's Board hearings.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2009). 

This case was previously before the Board in January 2010.  In a 
January 2010 Board decision, the Board dismissed various other 
issues that had been on appeal, due to the Veteran's July 2009 
request to withdraw these issues.  See 38 C.F.R.  § 20.204 
(2009).  As such, these issues are no longer before the Board.  
In the same January 2010 decision, the Board remanded the current 
issues on appeal for an additional Travel Board hearing.  After 
the hearing was conducted in April 2010, these issues have now 
returned to the Board for further appellate consideration.      

Finally, VA also associated additional VA treatment records and 
examinations with the claims folder following the issuance of the 
last supplemental statement of the case (SSOC) in June 2007.  
However, review of that evidence reveals that it is not relevant 
to the disposition of the right ankle issue on appeal, such that 
a remand to the RO for preparation of another SSOC is not 
required.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  In any 
event, in a July 2009 statement, the Veteran submitted a waiver 
of initial RO consideration for additional evidence.  

The Board will go ahead and decide the claim of service 
connection for a right ankle disorder.  But the Board is 
remanding the claims of service connection for bilateral otitis, 
sinusitis, rhinitis, and hepatitis C to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  


FINDING OF FACT

There is insufficient evidence that the Veteran has an additional 
right ankle disability, separate and distinct from his already 
service-connected bilateral heel disorder with calcaneal spurs 
and degenerative arthritis.

CONCLUSION OF LAW

A separate and distinct right ankle disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.14 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

For the right ankle disorder, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished 
by way of VCAA letters from the RO to the Veteran dated in June 
2004 and March 2006  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary to 
substantiate his claim for service connection for a right ankle 
disorder; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable October 2004 AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a SOC or 
SSOC can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  In 
fact, as a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in March 2006, the RO again went back and 
readjudicated the claim in the more recent February 2006 SOC and 
June 2007 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  Stated another way, VA's issuance of a latter 
SOC and SSOC following the additional March 2006 VCAA notice 
letter cured the timing error.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs), his VA treatment records, and 
an in-service July 2004 pre-discharge examination.  In response 
to the VCAA letters, he has submitted hearing testimony, personal 
statements, private medical evidence, and some duplicate service 
records.  The Board is also satisfied as to compliance with its 
January 2010 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the 
Veteran was afforded another Travel Board hearing after his 
initial hearing transcript could not be located.  

The Board acknowledges that the Veteran stated that he received 
post-service treatment from a private podiatrist for his right 
ankle disorder.  See April 2010 hearing testimony at pages 5-6.  
However, although the Veteran indicated that he submitted such 
records to the RO, they are not present in the claims folder.  In 
addition, the Veteran could not remember the name of the private 
podiatrist who treated him.  There is no further basis to secure 
these records.  The RO has already service-connected the Veteran 
for a bilateral heel disorder, which includes the right ankle.  
In addition, the duty to assist is not a one-way street; a 
claimant cannot remain passive when he has relevant information.  
See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the Veteran, not a duty to prove his claim while the 
Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Absent additional evidence and assistance from the 
Veteran, the Board finds no reasonable basis for attempting 
further development for these records.  

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's right 
ankle claim, with the exception of the July 2004 pre-discharge 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  In any event, the standards of McLendon for an 
additional examination are not met in this case.  The Veteran has 
already been service-connected for a bilateral heel disorder 
described as calcaneal spurring and degenerative arthritis, 
supported by July 2004 X-rays.  STRs document this injury 
occurring in May 1974 during training after sustaining a stress 
fracture to the heels.  This service-connected disorder was 
classified as an ankle disorder under Diagnostic Code 5010-5273.  
No current right ankle disability, separate and distinct from his 
already service-connected disorder, was found according to the 
July 2004 pre-discharge examiner and according to July 2004 X-
rays.  The July 2004 pre-discharge examiner assessed that the 
right ankle disorder "relates to his bilateral calcaneal 
fractures.  The history is the same.  It has existed since 
1974."  In fact, although STRs note a separate complaint for his 
right ankle in January 1978 after playing basketball, X-rays of 
the right ankle at that time were normal.  In other words, there 
was no evidence of a separate fracture or residual injury to a 
separate part of the right ankle.  The Veteran's lay statements 
also do not specifically identify or describe a distinct 
symptomatology.  Therefore, there is no basis for another VA 
examination.  The Veteran can always file an increased rating for 
his already service-connected bilateral heel disorder if he so 
wishes.  

For these reasons, overall, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Right Ankle Disorder

The Veteran appears to contend that he has an additional right 
ankle disorder, separate from the already service-connected 
bilateral heel disorder with calcaneal spurs and degenerative 
arthritis.  He argues that he sustained two injuries to his right 
ankle during service - the first in 1974 and the second in 1978.  
During the first injury, he fractured his heels; during the 
second injury, he says he fractured another part of his right 
ankle.  He asserts increasing, recurrent right ankle pain over 
the years due to his in-service injuries, also the result of 
constant in-service stress placed on his right ankle from having 
to run up and down ship decks during his 30 years in the Navy.  
See October 2004 claim; January 2007 RO hearing testimony at 
pages 26-27; and April 2010 Travel Board hearing testimony at 
page 3.  

But the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-
settled that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer, 3 Vet. App. 
at 225, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In this regard, the Board emphasizes that the Veteran 
has already been service-connected for a bilateral heel disorder 
with calcaneal spurs and degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5273.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a Veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The Veteran is entitled to a combined rating where 
the symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

In the present case, there is insufficient evidence of any 
distinct symptomatology for a separate right ankle disorder.  In 
fact, the Veteran's lay statements and testimony also do not 
specifically identify a distinct symptomatology.  STRs document 
an ankle injury occurring in May 1974 during training, after 
sustaining a stress fracture to the heels, documented by May 1974 
X-rays.  In addition, STRs also note a separate complaint for his 
right ankle in January 1978 after playing basketball.  Edema was 
noted at that time, and the diagnosis was to rule out a possible 
fracture.  However, STR X-rays of the right ankle dated in 
January 1978 were normal.  They were negative for an additional 
fracture.  In other words, in 1978 during service there was no 
evidence of a separate fracture or residual injury to a separate 
part of the right ankle.  

The Veteran was eventually service-connected for a bilateral heel 
disorder, classified as an ankle disorder under Diagnostic Code 
5010-5273.  Most importantly, no current right ankle disability, 
separate and distinct from his already service-connected 
calcaneal bone spurs and arthritis, was found according to the 
July 2004 pre-discharge examiner and according to July 2004 X-
rays.  The July 2004 pre-discharge examiner assessed that the 
right ankle disorder "relates to his bilateral calcaneal 
fractures.  The history is the same.  It has existed since 
1974."  The July 2004 pre-discharge examination of the right 
ankle revealed tender calcanei, with full range of motion.  Post-
service VA and private treatment records are also negative for a 
separate right ankle disability.  All the documented signs and 
symptoms for his right ankle are duplicative or overlapping, and 
are already encompassed within Diagnostic Codes 5010-5273 for his 
service-connected bilateral heel disorder with calcaneal spurs 
and degenerative arthritis.  

Accordingly, as evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided, service connection is simply not 
warranted for another right ankle disorder, as there is 
insufficient evidence of a separate disability.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  But the Veteran is always free to file an 
increased rating for his already service-connected bilateral heel 
disorder, if he so chooses.  


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

The Veteran also seeks service connection for bilateral otitis, 
sinusitis, rhinitis, and hepatitis C.  However, before addressing 
the merits of these claims, the Board finds that additional 
development of the evidence is required.

First, with regard to the hepatitis C claim, the June 2004 VCAA 
notice letter is insufficient.  The AOJ should send the Veteran a 
VCAA notice letter that notifies the Veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate his 
hepatitis C claim.  Most importantly, this letter should address 
the known risk factors for hepatitis C.  The June 2004 letter 
failed to do this.  The notice should indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
Therefore, a remand is required for the AOJ to issue a new VCAA 
letter for hepatitis C that is compliant with 38 C.F.R. 
§ 3.159(b)(1) and with all legal precedent.  

Second, the Veteran must be scheduled for a VA examination and 
opinion to determine whether the Veteran currently has hepatitis 
C, and if so, the examiner should identify whether hepatitis C 
was incurred in-service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, the Veteran's service treatment 
records (STRs) reflect the Veteran's reported history of being 
diagnosed and treated for infectious hepatitis (hepatitis A) 
prior to service in 1971 or 1972.  However, numerous STR 
examinations noted no sequelae or recurrence of hepatitis A 
during his 30 years of service.  STR laboratory testing dated in 
March 2004, April 2004, and the July 2004 pre-discharge 
examination provide a confusing picture as to whether the Veteran 
has a current diagnosis of hepatitis C.  Evidently, the in-
service testing performed - RIBA (recombinant immunoblot assay) 
and HCV RNA (hepatitis C viral ribonucleic acid) were 
"indeterminate" and revealed a false positive for hepatitis C.  
In any event, the Veteran contends that he contracted hepatitis C 
during service by way of an air gun used for inoculations, 
contaminated food from travelling in third world countries, and 
exposure to blood when helping other injured naval personnel.  
The Veteran has denied risk factors such as IV drug use or 
tattoos.  There is no evidence of any other risk factor for 
hepatitis C.  See January 2007 personal hearing testimony at page 
55; and April 2010 Travel Board hearing testimony at pages 14-16.  
In any event, a VA examination and opinion is required to 
determine whether the Veteran has current hepatitis C, and if so, 
the etiology of any current hepatitis C, with consideration of 
the pertinent risk factors.    

Third, the Veteran must be scheduled for a VA ear, nose, and 
throat examination and opinion with the appropriate specialist to 
determine whether the Veteran currently has a chronic otitis, 
rhinitis, sinusitis, or similar nasal or ear condition, and if 
so, the examiner should identify whether any of these disorders 
were incurred in-service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran contends that he has outbreaks of chronic 
otitis, sinusitis, and rhinitis three to four times per year.  He 
asserts these disorders began during service in the 1970s, 1980s, 
and 1990s, and have gradually worsened.  He is able to 
effectively treat these disorders with antibiotics.  His DD Form 
214 confirms 30 years of service aboard Navy vessels as a ship 
construction and repair officer, a ship's nuclear engineer 
officer, and a ship's electrical repair officer.  He contends 
that his in-service duties over a 30 year period resulted in 
exposure to extreme dust, exposure to dirty environments without 
breathing protection, and exposure to thermal insulating 
materials, smoke, and asbestos.  See November 2005 personal 
statement; January 2007 personal hearing testimony at pages 8, 
34, and 38; April 2010 Travel Board testimony at pages 8-9.  
Service records do confirm in-service exposure to asbestos, 
although no physician has diagnosed the Veteran with asbestosis 
or an asbestos-related disease.  

As to otitis, STRs reveal treatment for otitis and ear pain in 
May 1977, November 1982, September 1983, 1994, 1996, 1998, and 
February 2001.  However, the July 2004 pre-discharge examination 
revealed that his otitis media had resolved.  Post-service, in 
July 2006 Dr. Y.Q., MD., noted possible right ear otitis media as 
the right tympanic membrane was dull and bulging.  

As to sinusitis, STRs reveal diagnoses of acute sinusitis, sinus 
polyps, a history of chronic sinusitis, maxillary sinusitis, and 
other similar diagnoses per treatment records, examinations, and 
computed tomography (CT) scans dated in February 1996, December 
1996, January 1998, April 1998, June 2000, October 2002, December 
2002, and June 2004.  In addition, STRs dated in the 1970s, 
1980s, and 1990s document chronic nasal drainage and congestion, 
sinus infections, seasonal allergies, and upper respiratory 
symptoms.  However, the July 2004 pre-discharge examination 
revealed normal sinus X-rays at that time.  Post-service, in 
October 2005, June 2006, July 2006, and December 2006, Dr. Q.Y. 
noted a diagnosis of chronic allergic sinusitis.  

As to rhinitis, on a recurrent basis STRs dated in the 1970s, 
1980s, and 1990s document chronic nasal drainage and congestion, 
sinus infections, seasonal allergies, and upper respiratory 
symptoms.  An STR dated in October 2002 diagnosed non-allergic 
rhinitis.  However, the July 2004 pre-discharge examination 
revealed normal nasal passages with no diagnosis of rhinitis.  
Post-service VA and private treatment records also fail to reveal 
a rhinitis diagnosis.    

In light of the above in-service and post-service evidence, a VA 
examination and opinion is required to determine the nature and 
etiology of any current, chronic otitis, rhinitis, sinusitis, or 
similar nasal or ear condition.  
 
Accordingly, the case is REMANDED for the following action:

1.	With regard to the hepatitis C claim, send 
the Veteran a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate service connection for 
hepatitis C.  Most importantly, this 
letter should address the known risk 
factors for hepatitis C.  This letter must 
also advise the Veteran of what 
information or evidence that he should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159. 

2.	Then arrange for the Veteran to undergo 
the appropriate VA examination and 
laboratory testing to determine the nature 
and etiology of any current hepatitis C.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder must be made 
available for review for the examination 
and the examination report must state 
whether such review was accomplished.  

Based on a physical examination of the 
Veteran with laboratory testing and a 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions: 

(A)	Does the Veteran currently have 
hepatitis C, based on laboratory 
testing?

(B)	If the Veteran is diagnosed 
with hepatitis C, is it at 
least as likely as not 
(meaning 50 percent or more 
probable) that current 
hepatitis C is directly related 
to the Veteran's period of 
active military service, to 
include any in-service risk 
factors.  The discussion of 
risk factors should include the 
Veteran's contentions that he 
contracted hepatitis C during 
service by way of an air gun 
used for inoculations, 
contaminated food from 
travelling in third world 
countries, or exposure to blood 
when helping other injured 
naval personnel.  Please also 
discuss, the significance, if 
any, of the Veteran's reported 
history of  infectious 
hepatitis (hepatitis A) prior 
to service in 1971 and 1972.  
See STR examinations and 
reports of medical history 
dated in April 1974, December 
1974, April 1976, August 1984, 
November 1985, June 1989, July 
1994, May 1998, and June 2000, 
as well as March 2004, April 
2004, and July 2004 laboratory 
testing for hepatitis C.  
     
 The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

3.	Then arrange for the Veteran to undergo a 
VA ear, nose, and throat examination with 
the appropriate specialist to determine 
the nature and etiology of any chronic 
otitis, sinusitis, rhinitis, or similar 
nasal or ear  condition.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Based on a physical examination of the 
Veteran and a comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion responding to the 
following questions: 

(A)	Does the Veteran currently have 
chronic otitis, sinusitis, 
rhinitis, or similar nasal or ear 
condition?  Please address each 
condition separately.  

(B)	If the Veteran is diagnosed with 
chronic otitis, sinusitis, 
rhinitis, or similar nasal or ear 
condition, is it at least as 
likely as not (meaning 50 percent 
or more probable) that any of 
these current conditions began 
during military service or are 
related to military service, to 
include confirmed in-service 
asbestos exposure?  

(C)	In making this determination, as 
to otitis, see STRs revealing 
treatment for otitis and ear pain 
in May 1977, November 1982, 
September 1983, 1994, 1996, and 
1998, and February 2001.  The July 
2004 pre-discharge examination 
revealed that his otitis media had 
resolved.  Post-service, in July 
2006 Dr. Y.Q. noted possible right 
otitis media as the right tympanic 
membrane was dull and bulging.  

(D)	In making this determination, as 
to sinusitis, see STRs revealing 
diagnoses of acute sinusitis, 
sinus polyps, a history of chronic 
sinusitis, maxillary sinusitis, 
and other similar diagnoses per 
treatment records, examinations, 
and CT scans dated in February 
1996, December 1996, January 1998, 
April 1998, June 2000, October 
2002, December 2002, and June 
2004.  The July 2004 pre-discharge 
examination revealed normal sinus 
X-rays at that time.  Post-
service, in October 2005, June 
2006, July 2006, and December 
2006, Dr. Y.Q. noted a diagnosis 
of chronic allergic sinusitis.  

(E)	In making this determination, as 
to rhinitis, see STRs dated in the 
1970s, 1980s, and 1990s that 
document chronic nasal drainage 
and congestion, sinus infections, 
seasonal allergies, and upper 
respiratory symptoms.  An STR 
dated in October 2002 diagnosed 
non-allergic rhinitis.  The July 
2004 pre-discharge examination 
revealed normal nasal passages 
with no diagnosis of rhinitis.  

 The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.
4.	Then readjudicate his service connection 
claims for bilateral otitis, sinusitis, 
rhinitis, and hepatitis C.  If the claims 
are not granted to his satisfaction, send 
him and his representative another SSOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




			
              M. R. VAVRINA	C. CRAWFORD
	       Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                           Board 
of Veterans' Appeals


__________________________________________
A. BRYANT
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


